NOTICE OF ALLOWANCE
Election/Restrictions
Claims 1-14 are allowable. The restriction requirement among species A-B, as set forth in the Office action mailed on 10/06/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/06/2021 is withdrawn.  Claim 15, directed to a non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
The NPL document filed 1/12/2021 is not translated, therefore, it is not fully considered.
Applicant’s arguments, see pages 8-9, filed 2/09/2022, with respect to the objections to the drawings, specification and claims, and the 35 USC 112 rejection to the claims have been fully considered and are persuasive given the amendments filed.  The objection(s) to the drawings, specification and claims and the 35 USC 112 rejection has been withdrawn.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claim 1. SOMANI et al. (US 20160156638), except for limitations as emphasized below, discloses an access control method (abstract) in an access control system (FIG.1) for at least one of persons or vehicles that comprises: 
at least one access control device 140a, 
the at least one access control device respectively has at least one antenna [0041] being configured to communicate with a plurality of data carriers 130a,
verification of an access authorization is realized based on analysis of at least one beacon [0044], which is transmitted in an advertising mode in regular intervals from a respective one of the plurality of data carriers to the at least one access control device by a first wireless communication standard [0047], and 
said at least one beacon contains an ID [0016], to which at least one access authorization is explicitly assigned, and a unique identifier (TID) of the respective data carrier, 
wherein the at least one beacon additionally contains a unique beacon ID for the respective data carrier transmitting the at least one beacon [0012], 
a combination of the unique identifier of the respective data carrier and the unique beacon ID for the respective data carrier allows a positive identification of each of the at least one beacon transmitted by each of the plurality of data carriers, 
identification and localization [0025] of respective ones of the plurality of data carriers is realized by analyzing Received Signal Strength Indicators (RSSIs) of the beacons transmitted by one or more of the plurality of data carriers at the at least one antenna of the at least one access control device, and 
positive identification of each of the at least one beacon transmitted by each of the plurality of data carriers is ensured by the combination of the unique identifier of the respective data carrier and the unique beacon ID for the respective data carrier, and Received Signal Strength Indicators (RSSI) values of the same respective beacon of the respective data carrier are used in the course of Received Signal Strength Indicators (RSSI) analysis, the respective data carrier located closest to the access control device, in a direction of access, is determined by the RSSI analysis and the unique beacon ID, which is transmitted by the respective data carrier and to which the at least one access 2/9/22--11 12 an17/147,012 authorization is explicitly assigned, is analyzed in order to grant access if the access authorization is valid.
These critical emphasized limitations are not explicitly disclosed or taught by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        5/12/2022